                      Case 14-13155                 Doc 71           Filed 11/16/18 Entered 11/16/18 14:38:33                                      Desc Main
                                                                      Document     Page 1 of 14




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   James Henry JJr. Sullivan                                                       §           Case No. 1:14-13155-JSB
                   Renee A. Simmons-Sullivan                                                       §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    04/09/2014 . The undersigned trustee was appointed on 04/09/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               23,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                              0.00
                                                     Bank service fees                                                                1,107.20
                                                     Other payments to creditors                                                          0.00
                                                     Non-estate funds paid to 3rd Parties                                                 0.00
                                                     Exemptions paid to the debtor                                                        0.00
                                                     Other payments to the debtor                                                         0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               21,892.80

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 14-13155                  Doc 71          Filed 11/16/18 Entered 11/16/18 14:38:33                                      Desc Main
                                                         Document     Page 2 of 14




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 01/30/2015 and the
      deadline for filing governmental claims was 01/30/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,050.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,050.00 , for a total compensation of $ 3,050.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 54.24 , for total expenses of $ 54.24 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/30/2018                                     By:/s/RONALD R. PETERSON
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                         Case 14-13155              Doc 71     Filed 11/16/18 Entered 11/16/18 14:38:33                                     Desc Main
                                                                                           FORM 1
                                                                       INDIVIDUALDocument     Page
                                                                                  ESTATE PROPERTY   3 of 14AND REPORT
                                                                                                  RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:                14-13155                       JSB            Judge:        Janet S. Baer                                Trustee Name:                      RONALD R. PETERSON
Case Name:              James Henry JJr. Sullivan                                                                                Date Filed (f) or Converted (c):   04/09/2014 (f)
                        Renee A. Simmons-Sullivan                                                                                341(a) Meeting Date:               05/27/2014
For Period Ending:      10/30/2018                                                                                               Claims Bar Date:                   01/30/2015


                                     1                                              2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Cash                                                                                     20.00                  Unknown                                                         0.00                        FA
  2. Security deposit                                                                    1,450.00                         0.00                                                       0.00                        FA

     Subject to huge counter claim
  3. Household goods                                                                     2,000.00                         0.00                                                       0.00                        FA
  4. FIREARMS                                                                                100.00                       0.00                                                       0.00                        FA
  5. BMW Auto                                                                            1,000.00                         0.00                                                       0.00                        FA
  6. Family Leave Act and Reverse Discrimination Case. (u)                                     0.00                       0.00                                                23,000.00                          FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $4,570.00                       $0.00                                                $23,000.00                        $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  April 8, 2018: This case is fully administered. A TFR should be filed by 7/31/2018.

  April 22, 2017: The estate is complete, except that the debtor has filed a frivolous claim for exemption, and Judge Baer took my objection to the exemption under advisement
  last February and has not yet ruled. Assuming she rules in my favor, I shall close the estate immediately.

  April 26, 2016. The estate is involved in litigation between the Debtor and his employer. We already have recovered some money and expect an additional small incremental
  sum.

  April 24, 2015, 01:39 pm: The only asset in this case worth pursuing is a Family Leave Act and Discrimination case. The case went to mediation with Magistrate Judge Cox on
  4/23/15. The parties are still apart, and I am waiting for the results of a 4/24/15 depostion of the doctor.




  Initial Projected Date of Final Report (TFR): 12/31/2015            Current Projected Date of Final Report (TFR): 07/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                    Page:           1
                                         Case 14-13155                 Doc 71 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:38:33                             Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 4 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-13155                                                                                            Trustee Name: RONALD R. PETERSON                                             Exhibit B
      Case Name: James Henry JJr. Sullivan                                                                                 Bank Name: Associated Bank
                   Renee A. Simmons-Sullivan                                                                      Account Number/CD#: XXXXXX8810
                                                                                                                                           Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX4460                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                   5                      6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                        Code                                                              ($)
   12/08/15             6          H&M INTERNATIO0NAL                                                                             1249-000               $23,000.00                                   $23,000.00
                                   TRANSPORATION IN
                                   485B Route 1 Southsuite 110Iselin, NJ
                                   9=0830
   01/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $26.47          $22,973.53
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/05/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $34.15          $22,939.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $31.90          $22,907.48
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $34.06          $22,873.42
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/06/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.91          $22,840.51
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.96          $22,806.55
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.81          $22,773.74
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/05/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.86          $22,739.88
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.80          $22,706.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.67          $22,673.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.71          $22,639.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                      $23,000.00                  $360.30
                                                                                                                                                                                                    Page:           2
                                         Case 14-13155                 Doc 71 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:38:33                             Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-13155                                                                                            Trustee Name: RONALD R. PETERSON                                             Exhibit B
      Case Name: James Henry JJr. Sullivan                                                                                 Bank Name: Associated Bank
                   Renee A. Simmons-Sullivan                                                                      Account Number/CD#: XXXXXX8810
                                                                                                                                           Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX4460                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                   5                      6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                        Code                                                              ($)
   12/07/16                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.57          $22,607.13
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.61          $22,573.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.56          $22,539.96
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $30.27          $22,509.69
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.46          $22,476.23
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/05/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.34          $22,443.89
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.36          $22,410.53
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.24          $22,378.29
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.27          $22,345.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.22          $22,311.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.10          $22,279.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.12          $22,246.58
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)



        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                            $0.00                 $393.12
                                                                                                                                                                                                    Page:           3
                                         Case 14-13155                 Doc 71 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:38:33                             Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-13155                                                                                             Trustee Name: RONALD R. PETERSON                                            Exhibit B
      Case Name: James Henry JJr. Sullivan                                                                                 Bank Name: Associated Bank
                   Renee A. Simmons-Sullivan                                                                      Account Number/CD#: XXXXXX8810
                                                                                                                                           Checking Account (Non-Interest Earn
  Taxpayer ID No: XX-XXX4460                                                                              Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/30/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                   5                      6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)       Account/CD Balance
                    Reference                                                                                                        Code                                                              ($)
   12/07/17                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.01          $22,214.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $33.03          $22,181.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.98          $22,148.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $29.74          $22,118.82
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.88          $22,085.94
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $31.78          $22,054.16
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.79          $22,021.37
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $31.68          $21,989.69
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.70          $21,956.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $32.64          $21,924.35
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        Associated Bank                           Bank Service Fee under 11                            2600-000                                            $31.55          $21,892.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                               $23,000.00              $1,107.20
                                                                                                                  Less: Bank Transfers/CD's                    $0.00                   $0.00


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                            $0.00                 $353.78
                                                                                                                                          Page:   4
                                 Case 14-13155   Doc 71   Filed 11/16/18 Entered
                                                                          Subtotal 11/16/18 14:38:33            Desc   Main
                                                                                                                 $23,000.00   $1,107.20
                                                           Document     Page 7 of 14
                                                                                    Less: Payments to Debtors        $0.00       $0.00
                                                                              Net                                $23,000.00   $1,107.20   Exhibit B




UST Form 101-7-TFR (5/1/2011) (Page: 7)                     Page Subtotals:                                          $0.00       $0.00
                                                                                                                                                                                                Page:           5
                                         Case 14-13155                 Doc 71 Filed 11/16/18
                                                                                           FORM 2Entered 11/16/18 14:38:33                            Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 14 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-13155                                                                                            Trustee Name: RONALD R. PETERSON                                         Exhibit B
      Case Name: James Henry JJr. Sullivan                                                                                Bank Name: Axos Bank
                   Renee A. Simmons-Sullivan                                                                     Account Number/CD#: XXXXXX0235
                                                                                                                                         Checking
  Taxpayer ID No: XX-XXX4460                                                                            Blanket Bond (per case limit): $54,824,000.00
For Period Ending: 10/30/2018                                                                           Separate Bond (if applicable):


       1                2                              3                                            4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                      Code                                                            ($)
                                   No Transactions                                                                                                                                                      $0.00



                                                                                                           COLUMN TOTALS                                      $0.00                $0.00
                                                                                                                 Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                           Subtotal                                           $0.00                $0.00
                                                                                                                 Less: Payments to Debtors                    $0.00                $0.00
                                                                                                           Net                                                $0.00                $0.00




        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                   Page Subtotals:                                                             $0.00                $0.00
                                                                                                                                                           Page:     6
                                 Case 14-13155    Doc 71          Filed 11/16/18 Entered 11/16/18 14:38:33         Desc Main
                                                                   Document     Page 9 of 14
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0235 - Checking                                              $0.00                  $0.00                 $0.00
                                            XXXXXX8810 - Checking Account (Non-                          $23,000.00               $1,107.20            $21,892.80
                                            Interest Earn
                                                                                                         $23,000.00               $1,107.20            $21,892.80

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $23,000.00
                                            Total Gross Receipts:                     $23,000.00




UST Form 101-7-TFR (5/1/2011) (Page: 9)                             Page Subtotals:                                       $0.00                $0.00
                  Case 14-13155             Doc 71        Filed 11/16/18 Entered 11/16/18 14:38:33                                Desc Main
                                                           Document     Page 10 of 14
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-13155-JSB                                                                                                                    Date: October 30, 2018
Debtor Name: James Henry JJr. Sullivan
Claims Bar Date: 1/30/2015


Code #     Creditor Name And Address          Claim Class        Notes                                               Scheduled           Claimed            Allowed
           RONALD R. PETERSON                 Administrative                                                             $0.00          $3,050.00          $3,050.00
100        JENNER & BLOCK LLP                 Payment Status:
2100       CHICAGO, IL 60654-3456             Valid To Pay




           RONALD R. PETERSON                 Administrative                                                             $0.00             $54.24             $54.24
100        JENNER & BLOCK LLP                 Payment Status:
2200       CHICAGO, IL 60654-3456             Valid To Pay




           JENNER & BLOCK                     Administrative                                                             $0.00         $16,880.50         $16,880.50
100        353 N. CLARK STREET                Payment Status:
3110       CHICAGO, IL 60654-3456             Valid To Pay
                                              Claim Category:
                                              Administrative
                                              Expense

1A         IRS                                Priority           Date Filed: 11/05/2014                                  $0.00              $0.00              $0.00
280        PO Box 7346                        Payment Status:
5800       Philadelphia, PA 19101             Withdrawn          4/3/2017
                                                                 Changed Priority Claim Amount from $1,062.92 to $0.00
                                                                 Changed Amount Claimed from $2,883.60 to $0.00




6          ILLINOIS DEPARTMENT OF             Priority           Date Filed: 12/26/2014                                  $0.00            $123.00            $123.00
280        REVENUE                            Payment Status:
5800       Bankruptcy Section                 Valid To Pay
           P.O. Box 64338
           Chicago, Illinois 60664-0338

2          CAVALRY SPV I, LLC                 Unsecured          Date Filed: 11/05/2014                                  $0.00          $1,576.04          $1,576.04
300        500 Summit Lake Drive, Ste 400     Payment Status:
7100       Valhalla, NY 10595                 Valid To Pay       Extended Check Description Notes from conversion:
                                                                 assignee of Washington Mutual




3          MOHELA/EDUCATIONAL                 Unsecured          Date Filed: 11/06/2014                                  $0.00          $4,310.31          $4,310.31
300        CREDIT MANAGEMEN                   Payment Status:
7100       Corporation                        Valid To Pay
           Educational Credit Management
           Corp
           PO Box 16408
           St Paul, MN 55116-0408

4          SPRINT CORP.                       Unsecured          Date Filed: 12/16/2014                                  $0.00            $870.92            $870.92
300        Attn: Bankruptcy Dept.             Payment Status:
7100       PO Box 7949                        Valid To Pay       Extended Check Description Notes from conversion:
           Overland Park, KS 66207-0949                          correct creditor's name. (AD)




                                                                             Page 1                                          Printed: October 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
                  Case 14-13155              Doc 71        Filed 11/16/18 Entered 11/16/18 14:38:33                                   Desc Main
                                                            Document     Page 11 of 14
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 1:14-13155-JSB                                                                                                                        Date: October 30, 2018
Debtor Name: James Henry JJr. Sullivan
Claims Bar Date: 1/30/2015


Code #     Creditor Name And Address           Claim Class        Notes                                                Scheduled             Claimed              Allowed
5          AMERICAN INFOSOURCE LP              Unsecured          Date Filed: 12/17/2014                                   $0.00            $2,537.44            $2,537.44
300        AS AGENT FOR                        Payment Status:
7100       Verizon                             Valid To Pay
           PO Box 248838
           Oklahoma City, OK 73124-8838

7A         NASSER N. CHAUDHRY                  Unsecured                                                                   $0.00            $1,694.00            $1,694.00
300        1639 N. Yale Ct.                    Payment Status:
7100       Arlington Heights, IL 60004         Valid To Pay       Docket Entry #69- 9/20/2017 - Order re Trustee's Objection to Claim 7:
                                               Claim Category:
                                               Creditor           Claim No 7 reduced to a secured claim in the amount of $1,450.00, and the balance reclassified to an
                                                                  unsecured claim in the amount of $1,694.00.




8          NICOR GAS                           Unsecured          Date Filed: 01/13/2015                                   $0.00            $3,674.54            $3,674.54
300        po box 549                          Payment Status:
7100       Aurora, il 60507                    Valid To Pay




7          NASSER N. CHAUDHRY                  Secured            Date Filed: 01/08/2015                                   $0.00            $1,450.00            $1,450.00
400        1639 N. Yale Ct.                    Payment Status:
4120       Arlington Heights, IL 60004         Valid To Pay       Docket Entry #69- 9/20/2017 - Order re Trustee's Objection to Claim 7:

                                                                  Claim No 7 reduced to a secured claim in the amount of $1,450.00, and the balance reclassified to an
                                                                  unsecured claim in the amount of $1,694.00.




           Case Totals                                                                                                     $0.00           $36,220.99           $36,220.99
               Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                                Page 2                                          Printed: October 30, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 11)
        Case 14-13155              Doc 71     Filed 11/16/18 Entered 11/16/18 14:38:33              Desc Main
                                               Document     Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 1:14-13155-JSB
     Case Name: James Henry JJr. Sullivan
                 Renee A. Simmons-Sullivan
     Trustee Name: RONALD R. PETERSON
                         Balance on hand                                              $                21,892.80

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date               Payment
                      NASSER N.
      7               CHAUDHRY                $     1,450.00 $        1,450.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                $                        0.00
                 Remaining Balance                                                    $                21,892.80


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: RONALD R. PETERSON                   $        3,050.00 $              0.00 $         3,050.00
      Trustee Expenses: RONALD R.
      PETERSON                                           $            54.24 $             0.00 $              54.24
      Attorney for Trustee Fees: JENNER &
      BLOCK                                              $       16,880.50 $              0.00 $       16,880.50
                 Total to be paid for chapter 7 administrative expenses               $                19,984.74
                 Remaining Balance                                                    $                  1,908.06


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
         Case 14-13155             Doc 71   Filed 11/16/18 Entered 11/16/18 14:38:33             Desc Main
                                             Document     Page 13 of 14




                                                              NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 123.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
                          ILLINOIS DEPARTMENT
     6                    OF REVENUE          $                   123.00 $              0.00 $           123.00
                 Total to be paid to priority creditors                                $                 123.00
                 Remaining Balance                                                     $             1,785.06


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 14,663.25 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 12.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                        of Claim           to Date          Payment
     2                    CAVALRY SPV I, LLC              $     1,576.04 $              0.00 $           191.86
                          MOHELA/EDUCATIONA
                          L CREDIT
     3                    MANAGEMEN         $                   4,310.31 $              0.00 $           524.72
     4                    SPRINT CORP.                    $       870.92 $              0.00 $           106.02
                          AMERICAN
                          INFOSOURCE LP AS
     5                    AGENT FOR                       $     2,537.44 $              0.00 $           308.90




UST Form 101-7-TFR (5/1/2011) (Page: 13)
         Case 14-13155             Doc 71   Filed 11/16/18 Entered 11/16/18 14:38:33             Desc Main
                                             Document     Page 14 of 14




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     7A                   NASSER N. CHAUDHRY $                 1,694.00 $              0.00 $            206.22
     8                    NICOR GAS                  $         3,674.54 $              0.00 $            447.34
                 Total to be paid to timely general unsecured creditors               $                1,785.06
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
